DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on April 23, 2021. Claims 1-25 are pending for examination.

Claim Objections
Claims 4-13, and 17-25 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  For the purpose of examination, Examiner will assume they depend from the lowest number of claim. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 13-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 203247905U, see the attached machine translation) in view of Moore (US 5,710,543) further in view of Lane et al. (Lane: US 2008/0055077).
Regarding Claim 1, Liu teaches a security system for detecting an emergency event in a building (para 22, illegal intrusion), the system comprising: 
one or more sensors deployed in the building for monitoring the building (para 20, boundary monitor and para 22, When someone illegally breaks in, the border monitor collects the signal and activates an automatic indoor alarm and para 9 and para 28, camera inside the house); 
one or more first action devices deployed in the building for responding to the emergency event (para 22, the alarm information will be sent to the designated communication terminal through wireless communication methods such as voice/short (multimedia) messages); 
one or more second action devices deployed outside the building for broadcasting an alert of the emergency event to public near the building (para 7, a sound alarm horn, alarm color smoke launching device); and 
a control circuitry connected to the one or more sensors, the one or more first action devices, and the one or more second action devices for collecting data from the one or more Fig. 1 and para 7, The boundary monitor, the access control system, the fingerprint controller, the button controller, and the sound controller are respectively connected to the alarm color smoke emission device through signal lines), and responding to the emergency event with broadcasting the alert of the emergency event (para 21, the sound alarm horn of the refuge device to sound for help) ; 
wherein the one or more second action devices comprise: 
one or more smoke generators (para 12, a device for generating colored smoke alarm signals) deployed for generating visible, colored smoke for broadcasting the alert of the emergency event (para 22, one or a combination of satellite positioning, smoke positioning or reflective positioning is used to determine the location of the accident and para 22, colored smoke launching device to guide rescue); and 
one or more audible devices for broadcasting an audible alert during the emergency event (para 21, the sound alarm horn of the refuge device to sound for help and para 22, activates an automatic indoor alarm to remind indoor personnel to guard or avoid).
Liu does not explicitly disclose the emergency event is in the building or broadcasting is to the public near the building or the smoke generators are deployed outside the building on a roof thereof for generating exterior-visible signal.
However, Moore teaches a signaling structure to signal a distress event in the building (abstract) and further teaches broadcasting is to the public near the building and the emergency signal are deployed outside the building on a roof thereof for generating exterior-visible signal and broadcasting the alert of the emergency event to the public near the building (Fig. 1 and Col. 2 lines 60-63:  provide a large display system for any message to be highly visible to the public from an exterior to a public, commercial or retail sales building and Col. 3 lines 25-29: Indicia inscribed on the highly visible display area of the signalling structure is for announcing the distress event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy the emergency signal outside the building on a roof thereof for generating exterior-visible signal in order to warn the persons against entrance to the public building (Moore: Col. 3 lines 25-29).
Liu or Moore does not explicitly disclose said audible alert comprising information of a location of the emergency event.
However, the preceding limitation is known in the art of emergency warning devices. Lane teaches an emergency alert system with the capability of providing audible alerts upon the detection of a possible emergency condition and audible alert may include voice phrases that are selected and output (abstract) and further teaches said audible alert comprising information of a location of the emergency event (para 9, voice audio content based on the information obtained concerning the presence, type, and location of a possible dangerous condition and the nearest exit path. The electronic voice storage sends the particular voice audio through an audio amplifier that is controlled by the micro-controller to a speaker in order to be heard by the building occupants. The voice audio may contain instructions for building occupants concerning the location of the nearest exit path and the location and type of possible dangerous condition. And para 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide audible alert comprising information of a location of the emergency event as taught by Lane in order to quickly locate and follow the nearest path of egress out of the building (Lane: para 7).
Regarding Claim 2, the combination of Liu, Moore and Lane teaches the security system of claim 1, wherein the building comprises a plurality of entrances; and wherein each of the one or more smoke generators is deployed (Liu: para 22, one or a combination of satellite positioning, smoke positioning or reflective positioning is used to determine the location of the accident and para 22, colored smoke launching device to guide rescue) outside the building on the roof thereof at one or more locations corresponding to one or more entrances of the building (Moore: Fig. 1, entrance 12).

Regarding Claim 3, the combination of Liu, Moore and Lane teaches the security system of claim 1 or 2, wherein the one or more second action devices further comprise: one or more lights for flashing with a predefined pattern during the emergency event (Moore: Col. 8 lines 30-34: strobe lights 54 for illuminating the deployed signalling structure).

Regarding Claim 4, the combination of Liu, Moore and Lane teaches the security system of claim 1 further comprising: one or more server computers connected to the control circuitry via a network (Liu: para 23, the relevant linkage emergency units of the local public security system can provide emergency rescue or remote guidance based on the live images).

Regarding Claim 5, the combination of Liu, Moore and Lane teaches the security system of claim 4 further comprising: one or more client computing devices connected to the control circuitry via a network (Liu: para 22, the alarm information will be sent to the designated communication terminal through wireless communication methods such as voice/short (multimedia) messages and para 27, When an illegal intruder enters the set boundary, the system will automatically alarm, and the alarm information will be sent to the user and the corresponding local police terminal by voice).

Regarding Claim 13, the combination of Liu, Moore and Lane teaches the security system of claim 1 further comprising: a connection to one or more response teams (Liu: para 22, the alarm information will be sent to the designated communication terminal through wireless communication methods such as voice/short (multimedia) messages and para 27, When an illegal intruder enters the set boundary, the system will automatically alarm, and the alarm information will be sent to the user and the corresponding local police terminal by voice).

Claim 14 is rejected for the same reason for claim 1 above.

Regarding Claim 15, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to claim 14, wherein said broadcasting the emergency event to the public near the building comprises: broadcasting the emergency event to the public near the building via one or more smoke generators deployed outside the building on the roof thereof at one or more locations corresponding to one or more of entrances (Liu: para 22, one or a combination of satellite positioning, smoke positioning or reflective positioning is used to determine the location of the accident and para 22, colored smoke launching device to guide rescue and Moore: Fig. 1, entrance 12).

Regarding Claim 16, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to claim 14 or 15, wherein said Moore: Col. 8 lines 30-34: strobe lights 54 for illuminating the deployed signalling structure).

Regarding Claim 17, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to any one of claims 14 to 16, wherein the instructions, when executed, cause the processing structure to perform further actions comprising: sending information of the emergency event to a server computer via a network (Liu: para 23, the relevant linkage emergency units of the local public security system can provide emergency rescue or remote guidance based on the live images).

Regarding Claim 18, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to claim 17, wherein the instructions, when executed, cause the processing structure to perform further actions comprising: sending information of the emergency event to one or more client computing devices via the network (Liu: para 22, the alarm information will be sent to the designated communication terminal through wireless communication methods such as voice/short (multimedia) messages and para 27, When an illegal intruder enters the set boundary, the system will automatically alarm, and the alarm information will be sent to the user and the corresponding local police terminal by voice).

Regarding Claim 19, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to any one of claims 14 to 18, wherein the instructions, when executed, cause the processing structure to perform further actions comprising: detecting an intruder (Liu: para 22, the alarm information will be sent to the designated communication terminal through wireless communication methods such as voice/short (multimedia) messages and para 27, When an illegal intruder enters the set boundary, the system will automatically alarm,).

Regarding Claim 25, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to any one of claims 14 to 24, wherein the building comprises a plurality of building units (Moore, Col. 5 lines 45-50: buildings); and wherein the instructions, when executed, cause the processing structure to perform further actions comprising: reporting the emergency event to one or more response teams (Liu: para 22, the alarm information will be sent to the designated communication terminal through wireless communication methods such as voice/short (multimedia) messages and para 27, When an illegal intruder enters the set boundary, the system will automatically alarm, and the alarm information will be sent to the user and the corresponding local police terminal by voice).

Claim 6-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Moore and Lane further in view of Mitchell (US 2013/0068122).
Regarding Claim 6, the combination of Liu, Moore and Lane teaches the security system of claim 1 but does not explicitly disclose one or more identification-mark spray devices connected to the control circuitry for spraying an identification-mark.
However, the preceding limitation is known in the art of intruder alert system. Mitchell teaches a system, device and method designed to detect, alert and identify unwanted entry into areas by intruders (abstract and Fig. 9) and further teaches one or more identification-mark spray devices connected to the control circuitry for spraying an identification-mark (para 36, The sensors cause the release of a spray of chemicals to mark or disable the intruder or escapee. The chemicals are described above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell in order to easily identify the intruder (Mitchell: para 2).

Regarding Claim 7, the combination of Liu, Moore, Lane and Mitchell teaches the security system of claim 6, wherein the identification-mark comprises a detectable material attachable to an intruder (Mitchell: para 27, The dye will contain RFID tags so that individuals can be detected by compatible electronic devices even when concealed or covered by clothing … the chemical marker contains RFID and metallic elements which allow the dye to be scanned underneath clothing).

Regarding Claim 8, the combination of Liu, Moore, Lane and Mitchell teaches the security system of claim 7, wherein the identification-mark comprise a colored ink and/or a para 27, The chemicals may be color coded such that the colors represent the type of trespass or crime committed ).

Regarding Claim 9, the combination of Liu, Moore, Lane and Mitchell teaches the security system of claim 7, wherein the identification-mark comprise a magnetic or ferromagnetic ink or powder attachable to the intruder (Mitchell: para 27, The dye will also contain some metallic elements so that it can be detected under clothing by metal detectors. A metal may be detectable in a magnetic field).

Regarding Claim 20, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to claim 19, but does not explicitly disclose spraying an identification-mark about the intruder.
However, the preceding limitation is known in the art of intruder alert system. Mitchell teaches a system, device and method designed to detect, alert and identify unwanted entry into areas by intruders (abstract and Fig. 9) and further teaches spraying an identification-mark about the intruder (para 36, The sensors cause the release of a spray of chemicals to mark or disable the intruder or escapee. The chemicals are described above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell in order to easily identify the intruder (Mitchell: para 2).

Regarding Claim 21, the combination of Liu, Moore, Lane and Mitchell teaches the one or more non-transitory computer-readable storage devices according to claim 19, wherein the para 27, The chemicals may be color coded such that the colors represent the type of trespass or crime committed .

Regarding Claim 22, the combination of Liu, Moore, Lane and Mitchell teaches the one or more non-transitory computer-readable storage devices according to claim 19, wherein the instructions, when executed, cause the processing structure to perform further actions comprising: spraying a magnetic or ferromagnetic ink or powder about the intruder (Mitchell: para 27, The dye will also contain some metallic elements so that it can be detected under clothing by metal detectors. A metal may be detectable in a magnetic field)..

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Liu, Moore, Lane and Mitchell further in view of Bolden (US 2014/0158027).
Regarding Claim 10, the combination of Liu, Moore, Lane and Mitchell teaches the security system of claim 7, but does not explicitly disclose wherein the one or more identification-mark spray devices are at one or more entrances of the building aiming towards a predefined body section of the intruder.
However, the preceding limitation is known in the art of intruder alert system. Bolden teaches systems and methods for marking an intruder with an identifying substance (para 2) and wherein the one or more identification-mark spray devices are at one or more entrances of the building (Fig. 1 and para 31, the one or more actuators 101c could additionally or alternatively be placed at the entrance to the bank, or at the door of the vault) aiming towards a predefined para 15, releasing a brief spray of the powder to mark the clothing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolden in order to identify the intruder easily by the police (Bolden: para 14).

Claim 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Moore and Lane further in view of Martinez et al. (US 20090084284 A1)
Regarding Claim 11, the combination of Liu, Moore and Lane teaches the security system of claim 1 but does not explicitly teaches one or more net guns.
However, the preceding limitation is known in the art of intruder response system. Martinez teaches restraining humans or animals in addition to marking an intruder with paint (para 21) and further comprising one or more net guns (Fig. 23A-C and para 155, a launched projectile that will spread a net over a person, crowd, or animal. and para 157-158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a net gun as taught by Martinez in order to quickly ensnare the targeted people (Martinez: para 158).

Regarding Claim 23, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to claim 19 but does not explicitly teaches ejecting a net towards the intruder.
However, the preceding limitation is known in the art of intruder response system. Martinez teaches restraining humans or animals in addition to marking an intruder with paint 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a net gun as taught by Martinez in order to quickly ensnare the targeted people (Martinez: para 158).

Claim 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Moore and Lane further in view of Larson (US 7134088 B2)
Regarding Claim 12, the combination of Liu, Moore and Lane teaches the security system of claim 1, further teaches wherein the building comprises a plurality of building units (Moore, Col. 5 lines 45-50: buildings); but does not explicitly disclose the security system further comprising: a display for showing a list of the building units and/or floors thereof and, during the emergency event, for showing an indication of one of the building units and/or one of the floors where the emergency event is occurring.
However, the preceding limitation is known in the art of emergency alert systems. Larson teaches and further teaches wherein the building comprises a plurality of building units (Fig. 1, 115); and the security system further comprising: a display for showing a list of the building units and/or floors thereof (Fig. 2, 119) and, during the emergency event, for showing an indication of one of the building units and/or one of the floors where the emergency event is occurring (abstract: retrieving tactical information pertaining to a site during crisis situations. The method and system provides a graphical user interface comprising a computer screen display and a selection device wherein a user may select from a plurality of options to receive desired tactical information pertaining to a particular site in a plurality of different data formats (e.g, text, graphic images, video, etc. Fig. 1, 115 and Fig. 2, 117, 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display as taught by Larson in order to allow personnel to quickly and easily obtain a variety of different types of information that may be pertinent to address a particular situation or tactical plan (Larson: Col. 1 lines 65-Col. 2 lines 2).

Regarding Claim 24, the combination of Liu, Moore and Lane teaches the one or more non-transitory computer-readable storage devices according to 14, further teaches wherein the building comprises a plurality of building units (Moore, Col. 5 lines 45-50: buildings); but does not explicitly disclose displaying a list of the building units and/or floors thereof; and displaying, during the emergency event, an indication of one of the building units and/or one of the floors where the emergency event is occurring.
However, the preceding limitation is known in the art of emergency alert systems. Larson teaches and further teaches wherein the building comprises a plurality of building units (Fig. 1, 115); and displaying a list of the building units and/or floors thereof; (Fig. 2, 119) and, displaying, during the emergency event, an indication of one of the building units and/or one of the floors where the emergency event is occurring (abstract: retrieving tactical information pertaining to a site during crisis situations. The method and system provides a graphical user interface comprising a computer screen display and a selection device wherein a user may select from a plurality of options to receive desired tactical information pertaining to a particular site in a plurality of different data formats (e.g, text, graphic images, video, etc. Fig. 1, 115 and Fig. 2, 117, 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display as taught by Larson in order to allow personnel to quickly and easily obtain a variety of different types of information that may be pertinent to address a particular situation or tactical plan (Larson: Col. 1 lines 65-Col. 2 lines 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/Nay Tun/Primary Examiner, Art Unit 2687